TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-20-00572-CV


                                R. Stephen McNally, Appellant

                                              v.

 Krystene Wormley Woodard, in her Capacity as Independent Executor of The Estate of
        Johnnie Sam Simpson Living Trust; Donna Barnes Ware; Henry Evans;
                     and Lois Jean Bradshaw Evans, Appellees


                FROM THE 201ST DISTRICT COURT OF TRAVIS COUNTY
        NO. D-1-GN-94-009808, THE HONORABLE JAN SOIFER, JUDGE PRESIDING



                           MEMORANDUM OPINION


               Appellant R. Stephen McNally desires to challenge an order denying his Motion

to Retain Cause on Docket. On June 25, 2021, we sent McNally a letter asking him to explain

how this Court may exercise jurisdiction over his appeal. McNally timely filed a response

indicating that he had “made a diligent search for authority that such motion denials would be

appealable, but ha[d] found none.” Nor are we aware of any authority allowing appellate review

of the disposition of such a motion. Accordingly, we dismiss McNally’s appeal for want of

jurisdiction. See Tex. Const. art. V, § 6(a); Jack B. Anglin Co. v. Tipps, 842 S.W.2d 266, 272

(Tex. 1992) (orig. proceeding); Branch L. Firm L.L.P. v. Osborn, 532 S.W.3d 1, 10 (Tex. App.—

Houston [14th Dist.] 2016, pet. denied).
                                            __________________________________________
                                            Edward Smith, Justice

Before Justices Goodwin, Baker, and Smith

Dismissed for Want of Jurisdiction

Filed: July 22, 2021




                                              2